DETAILED ACTION
This Office Action is in response to the original application filed on 01/21/2019. Claims 1-20 are pending, of which, claims 1 and 12 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Taiwan Patent Application No. 107124640 filed on 07/17/2018 and Taiwan Patent Application No. 107129839 filed on 08/27/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
	The drawings submitted on 01/21/2019 are accepted.

Specification
The specification submitted on 01/21/2019 is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 1, 3, 4, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (U.S. Pat. No. 7,143,433), hereinafter Duan, in view of Modai et al. (U.S. Pat. No. 2019/0278863), hereinafter Modai.
 
Regarding independent claim 1, Duan teaches a fault tolerance processing method of image file, (Duan, C15L59, discloses providing fault tolerance and authenticated access) adapted for a computer system, (Duan, C19L60-62, discloses execution on a computing system) and the fault tolerance processing method comprising:
determining whether to segment at least one image file; (Duan, C16L30-33, discloses determining if a requested video data file should be re-segmented.)
segmenting the at least one image file into a plurality of image segmented files sequentially and recording a segmenting process in response to determining to segment the at least one image file, (Duan, C16L45-56, discloses if all segments of the requested video data file are not present or a re-segmenting of the requested video data file is required based on a new segment listing, then server generates new video data file names or identification for each new segment. Duan, C17L9-22, discloses dynamically re-segmenting existing segments into smaller sub-segments with sequential file indicators at the end of the file name, e.g. x being re-segmented into x.a, x.b, x.c, etc.) wherein the segmenting process is related to a number of a last segmented file, and each time the at least one image file is segmented once, the number of the last segmented file is accumulated; (Duan, C17L35-39, discloses initiating a segment counter to indicate a first segment of the video data file and a file remaining indicator denotes the amount of the video data file remaining to be segmented. Duan, Fig. 6 and C18L1-40, discloses iteratively segmenting a file/segment while incrementing the segment counter and decrementing the file remaining indicator.) and
segment the at least one image file according to the segmenting process in response to a segmenting exception situation. (Duan, C19L6-20, discloses the server controls the placement of the segments and sub-segments and will eliminate segments of video data file based on a policy. A request for a video data file having segments missing requires that the distribution server recreate the segments of the video data file. As segments are continuously transferred to the user, the server is recreating missing segments (i.e. exceptions as shown in C19L57-58).)
However, Duan does not explicitly teach continuing to segment the at least one image file according to the segmenting process in response to a segmenting exception situation.
On the other hand, Modai teaches continuing to segment the at least one image file according to the segmenting process in response to a segmenting exception situation. (Modai, [0040], discloses associating a state attribute with a shard can enable a producer that fails or malfunctions to be reinitialized and continue providing shards. Modai, Fig. 5a and [0097]-[0108], discloses generating shards, which can include or incorporate various messages, events, records, etc., with each shard Examiner interprets the shards can contain image files.)
The sharding and resharding process of Modai can be the segmenting and re-segmenting of Duan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the dynamic segmenting system of Duan to incorporate the teachings of continuing sharding/resharding due to exception situations of Modai because both address the same field of segmenting and re-segmenting management systems and by incorporating Modai into Duan provides the dynamic segmenting system a way to continue to segmenting in response to a segmenting exception situation.
One of ordinary skill in the art would be motivated to do so to provide data once (e.g., ‘exactly once) and avoid redundancies or inefficiencies even in scenarios in which a producer or consumer fails, as taught by Modai [0027].
 
Regarding claim 3, Duan, in view of Modai, teaches the fault tolerance processing method of image file according to claim 1, wherein the step of determining whether to segment the at least one image file comprises: determining whether the at least one image file is one of the image segmented files according to at least one of the number of the at least one image file, name relationship of the at least one image file, and a file size of the at least one image file; (Duan, C16L45-56, discloses if all segments of the requested video data file are not present or a re-segmenting of the requested video data file is required based on a new segment listing, then server generates new video data file names or identification for each new segment. Duan, C17L9-22, discloses dynamically re-segmenting existing segments into smaller sub-segments with sequential file indicators at the end of the file name, e.g. x being re-segmented into x.a, x.b, x.c, etc. Duan, C17L35-39, discloses initiating a segment counter to indicate a first segment of the video data file and a file remaining indicator denotes the amount of the video data file remaining to be segmented. Duan, Fig. 6 and C18L1-40, discloses iteratively segmenting a file/segment while incrementing the segment counter and decrementing the file remaining indicator.) and
determining to segment the at least one image file in response to the at least one image file being not one of the image segmented files. (Duan, C16L30-33, discloses determining if a requested video data file should be re-segmented. Duan, C16L45-56, discloses if all segments of the requested video data file are not present or a re-segmenting of the requested video data file is required based on a new segment listing, then server generates new video data file names or identification for each new segment.)
 
Regarding claim 4, Duan, in view of Modai, teaches the fault tolerance processing method of image file according to claim 1, wherein after the step of determining whether to segment the at least one image file, (Duan, C16L30-33,  the fault tolerance processing method further comprises:
determining a file size of one of the image segmented files according to a total segmenting number, wherein the at least one image file is composed by the image segmented files; determining whether the file size of the one of the image segmented files is larger than a maximum size value; increasing the total segmenting number and determining the file size of one of the image segmented files again in response to the file size of one of the image segmented files being larger than the maximum size value; and segmenting the at least one image file according to the file size of one of the image segmented files in response to the file size of one of the image segmented files being not larger than the maximum size value. (Duan, C17L35-39, discloses initiating a segment counter to indicate a first segment of the video data file and a file remaining indicator denotes the amount of the video data file remaining to be segmented. Duan, Fig. 6 and C18L1-40, discloses iteratively segmenting a file/segment while incrementing the segment counter and decrementing the file remaining indicator. Segmenting continues when the file remaining indicator of the file is larger than the segment size. In combination, Modai, Fig. 5a and [0097]-[0108], discloses generating shards and a shard can be resharded based on received state attribute, which may indicate the system may be overloaded or otherwise incapable of efficiently handling/processing the shard. Examiner interprets that incapable of efficiently handling/processing the shard can include if the shard (i.e. segment) is larger than a maximum size value.)

 
Regarding independent claim 12, Duan teaches a computer system, comprising: a memory, recording at least one image file; and a processor, coupled to the memory, (Duan, C19L60-65, discloses program code executed on a computing system with the program code being stored on storage media) and configured for:
determining whether to segment the at least one image file; (Duan, C16L30-33, discloses determining if a requested video data file should be re-segmented.)
segmenting the at least one image file into a plurality of image segmented files sequentially and recording a segmenting process in response to determining to segment the at least one image file, (Duan, C16L45-56, discloses if all segments of the requested video data file are not present or a re-segmenting of the requested video data file is required based on a new segment listing, then server generates new video data file names or identification for each new segment. Duan, C17L9-22, discloses dynamically re-segmenting existing segments into smaller sub-segments with sequential file indicators at the end of the file name, e.g. x being re-segmented into x.a, x.b, x.c, etc.) wherein the segmenting process is related to a number of a last segmented file, and each time the at least one image file is segmented once, the number of the last segmented file is accumulated; (Duan, C17L35-39, discloses initiating a segment counter to indicate a first segment of the video data file and a file remaining indicator denotes the amount of the video data file remaining to be 
and
segment the at least one image file according to the segmenting process in response to a segmenting exception situation. (Duan, C19L6-20, discloses the server controls the placement of the segments and sub-segments and will eliminate segments of video data file based on a policy. A request for a video data file having segments missing requires that the distribution server recreate the segments of the video data file. As segments are continuously transferred to the user, the server is recreating missing segments (i.e. exceptions as shown in C19L57-58).)
However, Duan does not explicitly teach continuing to segment the at least one image file according to the segmenting process in response to a segmenting exception situation. 
On the other hand, Modai teaches continuing to segment the at least one image file according to the segmenting process in response to a segmenting exception situation. (Modai, [0040], discloses associating a state attribute with a shard can enable a producer that fails or malfunctions to be reinitialized and continue providing shards. Modai, Fig. 5a and [0097]-[0108], discloses generating shards, which can include or incorporate various messages, events, records, etc., with each shard associated with an attribute such as a shard version attribute reflecting a number or value that corresponds to the version of the shard. A shard can then be resharded based on received state attribute, which may indicate the system may be overloaded or Examiner interprets the shards can contain image files.)
The sharding and resharding process of Modai can be the segmenting and re-segmenting of Duan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the dynamic segmenting system of Duan to incorporate the teachings of continuing sharding/resharding due to exception situations of Modai because both address the same field of segmenting and re-segmenting management systems and by incorporating Modai into Duan provides the dynamic segmenting system a way to continue to segmenting in response to a segmenting exception situation.
One of ordinary skill in the art would be motivated to do so to provide data once (e.g., ‘exactly once) and avoid redundancies or inefficiencies even in scenarios in which a producer or consumer fails, as taught by Modai [0027].
 
 
 
Claims 2, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Duan, in view of Modai, and further in view of Kaneda et al. (U.S. Pub. No. 2008/0120459), hereinafter Kaneda.
 
Regarding claim 2, Duan, in view of Modai, teaches all the limitations as set forth in the rejection of claim 1 above. However, Duan, in view of Modai, does not explicitly teach the fault tolerance processing method of image file according to claim 1, wherein the step of continuing to segment the at least one image file according to the segmenting process comprises: determining a continued segmenting address based on the number of the last segmented file and an initial address of the at least one image file; and segmenting an unsegmented part of the at least one image file according to the continued segmenting address. 
On the other hand, Kaneda teaches wherein the step of continuing to segment the at least one image file according to the segmenting process comprises: determining a continued segmenting address based on the number of the last segmented file and an initial address of the at least one image file; and segmenting an unsegmented part of the at least one image file according to the continued segmenting address. (Kaneda, [0049], discloses chunking process providing each segment with a unique ID for identifying the segment independently of the others by numbering the segments sequentially. Each segment is identifiable by one or more Logical Block Addresses (LBAs) where each segment includes sequential LBAs. Each LBA in a segment may be correlated with a physical block in a chunk allocated to that segment.)
The segmenting process of Kaneda can be the segmenting process of Duan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the dynamic segmenting system of Duan to incorporate the teachings of segment addressing of Kaneda because both address the same field of segment management systems and by incorporating Kaneda into Duan provides the dynamic segmenting system with continued segmenting address.

Claim 13 recites substantially the same limitations as claim 2, and is rejected for substantially the same reasons.
 
Regarding claim 6, Duan, in view of Modai, teaches all the limitations as set forth in the rejection of claim 1 above. Duan, in view of Modai, further teaches the fault tolerance processing method of image file according to claim 1, wherein after the step of determining whether to segment the at least one image file, the fault tolerance processing method further comprises: determining the at least one image file as one of the image segmented files in response to not segmenting the at least one image file; (Duan, C16L30-36, discloses determining if a requested video data file should be re-segmented and if it does not require segmenting the system streams the existing segments to the client.)
However, Duan, in view of Modai, does not explicitly teach restoring the image segmented files sequentially and recording a restoring process, wherein the restoring process is related to a number of a last restored file, and each time one of the image segmented files is restored, the number of the last restored file is accumulated; and
continuing to restore an unrestored part of the image segmented files according to the restoring process in response to a restoring exception situation. 
restoring the image segmented files sequentially and recording a restoring process, wherein the restoring process is related to a number of a last restored file, and each time one of the image segmented files is restored, the number of the last restored file is accumulated; and continuing to restore an unrestored part of the image segmented files according to the restoring process in response to a restoring exception situation. (Kaneda, Fig. 12 and [0107]-[0119], discloses a restore process using chunks of segments and counters to track the restoring of the chunks/segments.)
The segmenting process of Kaneda can be the segmenting process of Duan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the dynamic segmenting system of Duan to incorporate the teachings of segment restore process of Kaneda because both address the same field of segment management systems and by incorporating Kaneda into Duan provides the dynamic segmenting system with a segment restore process.
One of ordinary skill in the art would be motivated to do so to provide dynamic chunk allocation capability without unnecessary wasting of large amounts of physical storage space, as taught by Kaneda [0008].
 
Regarding claim 14, Duan, in view of Modai, teaches all the limitations as set forth in the rejection of claim 12 above. Duan, in view of Modai, further teaches the computer system according to claim 12, wherein the processor is configured for: determining whether the at least one image file is one of the image segmented files according to at least one of the number of the at least one image file, name relationship of the at least one image file, and a file size of the at least one image file; (Duan, C16L45-56, discloses if all segments of the requested video data file are not present or a re-segmenting of the requested video data file is required based on a new segment listing, then server generates new video data file names or identification for each new segment. Duan, C17L9-22, discloses dynamically re-segmenting existing segments into smaller sub-segments with sequential file indicators at the end of the file name, e.g. x being re-segmented into x.a, x.b, x.c, etc. Duan, C17L35-39, discloses initiating a segment counter to indicate a first segment of the video data file and a file remaining indicator denotes the amount of the video data file remaining to be segmented. Duan, Fig. 6 and C18L1-40, discloses iteratively segmenting a file/segment while incrementing the segment counter and decrementing the file remaining indicator.) and
determining to segment the at least one image file in response to the at least one image file being not one of the image segmented files; (Duan, C16L30-33, discloses determining if a requested video data file should be re-segmented. Duan, C16L45-56, discloses if all segments of the requested video data file are not present or a re-segmenting of the requested video data file is required based on a new segment listing, then server generates new video data file names or identification for each new segment.)
determining not to segment the at least one image file in response to the at least one image being one of the image segmented files; (Duan, C16L30-36, discloses determining if a requested video data file should be re-segmented and if it does not require segmenting the system streams the existing segments to the client.)
restoring the image segmented files sequentially and recording a restoring process in response to determining not to segment the at least one image file, wherein the restoring process is related to a number of a last restored file, and each time one of the image segmented files is restored, the number of the last restored file is accumulated; and
continuing to restore an unrestored part of the image segmented files according to the restoring process in response to a restoring exception situation.
On the other hand, Kaneda teaches restoring the image segmented files sequentially and recording a restoring process in response to determining not to segment the at least one image file, wherein the restoring process is related to a number of a last restored file, and each time one of the image segmented files is restored, the number of the last restored file is accumulated; and continuing to restore an unrestored part of the image segmented files according to the restoring process in response to a restoring exception situation. (Kaneda, Fig. 12 and [0107]-[0119], discloses a restore process using chunks of segments and counters to track the restoring of the chunks/segments.)
The segmenting process of Kaneda can be the segmenting process of Duan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the dynamic segmenting system of Duan to incorporate the teachings of segment restore process of Kaneda because both address the same field of segment management systems and by incorporating Kaneda into Duan provides the dynamic segmenting system with a segment restore process.
.
 
 
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Duan, in view of Modai, and further in view of Evers et al. (U.S. Pat. No. 6,542,975), hereinafter Evers.
 
Regarding claim 5, Duan, in view of Modai, teaches all the limitations as set forth in the rejection of claim 1 above. However, Duan, in view of Modai, does not explicitly teach the fault tolerance processing method of image file according to claim 1, wherein before the step of determining whether to segment the at least one image file, the fault tolerance processing method further comprises: shrinking residual space of the computer system in which the image segmented files are stored. 
On the other hand, Evers teaches wherein before the step of determining whether to segment the at least one image file, the fault tolerance processing method further comprises: shrinking residual space of the computer system in which the image segmented files are stored. (Evers, C7L65-C8L24, discloses as data chunks are received the capacity of the storage is calculated. Each chunk has a data chunk descriptor that describes the associated data chunk and includes information such as size and location of the data chunk. As more data chunks are 
The chunking process of Evers can be the segmenting process of Duan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the dynamic segmenting system of Duan to incorporate the teachings of shrinking residual space of Evers because both address the same field of segment management systems and by incorporating Evers into Duan provides the dynamic segmenting system with shrinking storage capacity in which segmented files are stored.
One of ordinary skill in the art would be motivated to do so to provide backing up data of one or more partitions to support spanning over multiple volumes while optimizing for sequential writing and reading to and from the back up media to save storage space and backup performance, as taught by Evers C3L17-22.
 
 
 
Claims 7-9, 11, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duan, in view of Modai, and further in view of Ramohalli Gopala Rao et al. (U.S. Pub. No. 2018/0285353), hereinafter RGR.
 
Regarding claim 7, Duan, in view of Modai, teaches all the limitations as set forth in the rejection of claim 1 above. Duan, in view of Modai, further teaches the fault tolerance processing method of image file according to claim 1, further comprising: recording a file size of the at least one image file and file segmenting information, wherein the at least one image file is segmented into the image segmented files according to the file segmenting information, and the file segmenting information is related to the segmenting process; (Duan, C11L21-27, discloses a segmentation apparatus creates the segment size list for a data file which includes a minimum segment size, which is the smallest amount of data to be contained within one segment of the data file. Duan, C16L45-56, discloses if all segments of the requested video data file are not present or a re-segmenting of the requested video data file is required based on a new segment listing, then server generates new video data file names or identification for each new segment.  Duan, Fig. 6 and C18L1-40, discloses iteratively segmenting a file/segment based on the segment size list while incrementing the segment counter and decrementing the file remaining indicator. Segmenting continues when the file remaining indicator of the file is larger than the segment size.)
However, Duan, in view of Modai, does not explicitly teach performing a deployment for the at least one image file and recording a current progress during the deployment; and continuing the deployment of the at least one image file based on the file size of the at least one image file, the file segmenting information, and the current progress in response to an interruption of the deployment occurring. 
On the other hand, RGR teaches performing a deployment for the at least one image file and recording a current progress during the deployment; and continuing the deployment of the at least one image file based on the file size of the at least one image file, the file segmenting information, and the current progress in response to an interruption of the deployment occurring. (RGR, [0090], discloses a storage manager that can monitor the completion of and status reporting related to information management operations and jobs. Examiner interprets that the information management operations and jobs can be a deployment operation of an image.)
RGR [0226] discloses a chunking process. The chunks of RGR can be the segments of Duan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the dynamic segmenting system of Duan to incorporate the teachings of job monitoring of RGR because both address the same field of segment management systems and by incorporating RGR into Duan provides the dynamic segmenting system with progress monitoring and reporting.
One of ordinary skill in the art would be motivated to do so as to provide solutions that leverage their data like data analysis capabilities, information management, improved data presentation and access features, as taught by RGR [0004].
Claim 16 recites substantially the same limitations as claim 7, and is rejected for substantially the same reasons.
 
Regarding claim 8, Duan, in view of Modai and RGR, teaches the fault tolerance processing method of image file according to claim 7, wherein the current progress is related to a current copying progress, and the step of performing the deployment for the at least one image file and recording the current progress during the deployment comprises: copying the image segmented files into a first disk partition sequentially; and recording the current copying progress in response to the interruption of the deployment occurring. (Duan, C19L6-20, discloses the server controls the placement of the segments and sub-segments and will eliminate segments of video data file based on a policy. A request for a video data file having segments missing requires that the distribution server recreate the segments of the video data file. As segments are continuously transferred to the user, the server is recreating missing segments. In combination, RGR, [0090] and [0118], discloses a data agent that takes part in copying, archiving, migrating, restoring, and/or replicating of data to a media agent with a storage manager that can monitor the completion of and status reporting related to the information management operations and jobs. Examiner interprets that the information management operations and jobs can be a deployment/copy operation of an image.)
Claim 17 recites substantially the same limitations as claim 8, and is rejected for substantially the same reasons.
 
Regarding claim 9, Duan, in view of Modai and RGR, teaches the fault tolerance processing method of image file according to claim 7, wherein the current progress is related to a current restoring progress, and the step of performing the deployment for the at least one image file and recording the current progress during the deployment comprises: accessing the image segmented files from a first disk partition sequentially, and restoring the image segmented files into a second disk partition sequentially; and recording the current restoring progress in response to the interruption of the deployment occurring. (Duan, C19L6-20, discloses the server controls the placement of the segments and sub-segments and will eliminate segments of video data file based on a policy. A request for a video data file having segments missing requires that the distribution server recreate the segments of the video data file. As segments are continuously transferred to the user, the server is recreating missing segments. In combination, Modai, [0040] and [0074], discloses associating a state attribute with a shard can enable a producer/consumer that fails or malfunctions to be reinitialized and continue providing/retrieving shards. In combination, RGR, [0090] and [0118], discloses a data agent that takes part in copying, archiving, migrating, restoring, and/or replicating of data to a media agent with a storage manager that can monitor the completion of and status reporting related to the information management operations and jobs. Examiner interprets that the information management operations and jobs can be a deployment/restore operation of an image.)
Claim 18 recites substantially the same limitations as claim 9, and is rejected for substantially the same reasons.
 
Regarding claim 11, Duan, in view of Modai and RGR, teaches the fault tolerance processing method of image file according to claim 9, wherein the current progress is related to a completed progress, and the step of continuing the deployment of the at least one image file based on the file size of the at least one image file, the file segmenting information and the current progress comprises: obtaining the completed progress of a currently restoring segmented file of the image segmented files based on the file size of the at least one image file, the file segmenting information and the current restoring progress; segmenting the currently restoring segmented file to obtain a uncompleted segmented file in the currently restoring segmented file based on the completed progress of the currently restoring segmented file; and continuing to access the image segmented files at a beginning of the uncompleted segmented file, and restoring the image segmented files into the second disk partition sequentially. (Duan, C11L21-27, discloses a segmentation apparatus creates the segment size list for a data file which includes a minimum segment size, which is the smallest amount of data to be contained within one segment of the data file. Duan, C16L45-56, discloses if all segments of the requested video data file are not present or a re-segmenting of the requested video data file is required based on a new segment listing, then server generates new video data file names or identification for each new segment.  Duan, Fig. 6 and C18L1-40, discloses iteratively segmenting a file/segment based on the segment size list while incrementing the segment counter and decrementing the file remaining indicator. Segmenting continues when the file remaining indicator of the file is larger than the segment size. In combination, Modai, [0040] and [0074], discloses associating a state attribute with a shard can enable a producer/consumer that fails or malfunctions to be reinitialized and continue providing/retrieving shards. Modai, Fig. 5a and [0097]-[0108], discloses generating shards, which can include or incorporate various messages, events, records, etc., with each shard associated with an attribute such as a shard version attribute reflecting a number or value that corresponds to the version of  Examiner interprets that the information management operations and jobs can be a deployment/restore operation of an image.)
Claim 20 recites substantially the same limitations as claim 11, and is rejected for substantially the same reasons.
 
 
 
Claim 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duan, in view of Modai, RGR, and Kaneda.
 
Regarding claim 10, Duan, in view of Modai and RGR, teaches all the limitations as set forth in the rejection of claim 9 above. Duan, in view of Modai and RGR, further teaches the fault tolerance processing method of image file according to claim 9, wherein the step of performing the deployment for the at least one image file and recording the current progress during the deployment further comprises:  (Duan, C19L6-20, discloses the server controls the placement of the segments and sub-segments and will eliminate segments of video data file based on a policy. A request for  Examiner interprets that the information management operations and jobs can be a deployment/restore operation of an image.)
However, Duan, in view of Modai and RGR, does not explicitly teach recording an initial address of a currently restoring segmented file of the image segmented files in the first disk partition. 
On the other hand, Kaneda teaches recording an initial address of a currently restoring segmented file of the image segmented files in the first disk partition. (Kaneda, [0049], discloses chunking process providing each segment with a unique ID for identifying the segment independently of the others by numbering the segments sequentially. Each segment is identifiable by one or more Logical Block Addresses (LBAs) where each segment includes sequential LBAs. Each LBA in a segment may be correlated with a physical block in a chunk allocated to that segment. Kaneda, Fig. 12 and [0107]-[0119], discloses a restore process using chunks of segments and counters to track the restoring of the chunks/segments.)
The segmenting process of Kaneda can be the segmenting process of Duan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the dynamic segmenting system of 
One of ordinary skill in the art would be motivated to do so to provide dynamic chunk allocation capability without unnecessary wasting of large amounts of physical storage space, as taught by Kaneda [0008].
Claim 19 recites substantially the same limitations as claim 10, and is rejected for substantially the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165